                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION

JENNIFER A. KINAS,                      )
                                        )
                    Plaintiff           )
                                        )
                                 vs.    )   CAUSE NO. 3:17-CV-165 RLM
                                        )
ANDREW SAUL, COMMISSIONER               )
OF SOCIAL SECURITY,                     )
                                        )
                   Defendant            )

                                OPINION AND ORDER

      Jennifer A. Kinas brought this action for judicial review after the

Commissioner of Social Security denied her application for disability insurance

benefits. This court reversed and remanded the claim for further proceedings.

Ms. Kinas ultimately prevailed and was awarded $52,476.00 in past-due

benefits. The Social Security Administration withheld $13,119.00, or 25

percent for attorney’s fees. Attorney Jennifer Fisher’s motion for authorization

of attorney fees under 42 U.S.C. § 406(b) is before the court. For the following

reasons, the court grants her motion.

      An attorney who has successfully represented a claimant in federal court

can receive “a reasonable fee for such representation, not in excess of 25

percent of the total past-due benefits to which the claimant is entitled by

reason of such judgment.” 42 U.S.C. § 406(b)(1)(A); Gisbrecht v. Barnhart, 535

U.S. 789 (2002). The combination of fees awarded under Sections 406(a) and

406(b) can’t exceed twenty-five percent of the past-due benefits awarded,
Kopulos v. Barnhart, 318 F. Supp. 2d 657, 661 (N.D. Ill. 2004), and while fees

can be awarded under both the EAJA and Section 406(b), “an EAJA award

offsets an award under Section 406(b).” Gisbrecht v. Barnhart, 535 U.S. at

796; see also Talbott v. Bowen, 832 F.2d 111, 112 (8th Cir. 1987) (“[I]f the

award received under the EAJA . . . is less than the 25% contingent fee

contract based upon back benefits, then claimant’s counsel may collect from

the claimant the difference between the 25% award and the award under the

EAJA.”).

      Ms. Fisher asks the court to authorize attorney fees in the amount of

$5,576.50, which represents the difference between her twenty-five percent

contingent fee agreement with Ms. Kinas ($13,119.00) and the amount

previously received by Ms. Fisher pursuant to the Equal Access to Justice Act

(EAJA) 28 U.S.C. § 2412. The amount is within the parameters of § 406(b) and

the contingent fee agreement between Ms. Kinas and Ms. Fisher.

      Ms. Kinas and Ms. Fisher agreed to a contingent attorney fee of twenty

five percent. Although $5,576.50 is roughly eleven percent of Ms. Kinas benefit

award, the court must determine whether the attorney fees yielded by that

agreement are reasonable. Gisbrecht v. Barnhart, 535 U.S. at 809. Ms. Fisher

has practiced in the area of Social Security disability law for some 18 years.

$13,119.00, the sum of requested attorney fees including the EAJA award,

equates to an effective rate of $274.46 per hour ($13,119.00/47.80), and is

reasonable in light of the result achieved in this case and the contingent nature
of the recovery. Without the greater incentive for attorneys to take these cases

stemming from the potential for an enhanced fee payment, claimants who have

difficult cases and who cannot afford to guarantee payment might not be able

to secure representation. See McGuire v. Sullivan, 873 F.2d 974, 980 (7th Cir.

1989) (internal citations omitted). The government hasn't objected to the

amount of fees Ms. Fisher is requesting.

      For the foregoing reasons, the court GRANTS the motion for an award of

attorney’s fees under 42 U.S.C. § 406(b) [Doc. No. 24] and AWARDS fees to

plaintiff's attorney Jennifer L. Fisher in the amount of $5,576.50, to be paid

directly to the Law Office of Jennifer L Fisher,1110 Alston St, PO Box 411,

Marysville, KS 66508.

      SO ORDERED.

      ENTERED:     September 18, 2019



                                /s/ Robert L. Miller, Jr.
                              Judge, United States District Court
